DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/848308 filed on April 11, 2022.


Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 


Response to Arguments
Applicant’s arguments have been considered but are not persuasive. 

On Pg. 14 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Further, claim 1 includes operations that are "significantly more" than what a person would perform including translating the instructions from the first language into representations of those instructions in the second language, finding replacement patterns of those representations of the first language instructions (now in the second language) from replacement patterns in the second language, and returning the replacement patterns in the second language for subsequent translating into the first language. These steps are substantially more than a mere implementation of the purported "mental steps" as a person would make the replacements directly in the first language and not translate instructions across languages. As the claims include recitations that are not readily performed by a human mind as well as include steps that are significantly more than what a human would perform, claim 1 satisfies the requirements of 35 USC § 101.”

Examiner replies that the amended claim is an abstract idea.  Examiner has provided a portion of updated 35 U.S.C. 101 rejection below. 


Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
With respect to independent claims, 1, 12 and 20, specifically claim 1, 12 and 20 recites "determining, based on the received second input file and by the recommendation computing system, one or more patterns of relationships between the representations of the instructions in the second input file”
“determining, based on a determination of one or more patterns of relationships between the representations of the instructions in the second input file, whether one or more known patterns of the collection of known patterns match the determined one or more patterns of relationships”. These limitations could be reasonably and practically performed by the human mind, for instance a person can make mental identification of known relationships between information on a received piece of paper, such as matching State capitals that are written in English to States that are written in Spanish. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally matching known relationships on a piece of paper.
Accordingly, the claim recites an abstract idea.

On Pg. 15 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In contrast, Colton's libraries only describe data element-to-data element mappings within individual text statements. There is no suggestion of identifying, as a pattern, relationship between instructions and then matching those patterns to known patterns. Also, the combination fails to suggest claim l's recitation of "translating, by the authoring computing system and based on the set of rules, the first output file, in the second language, into a second output file in the first language ..." Rather, each of Colton and Araya only relate to translating code from the first language to the second language. There is no suggestion of translating instructions from the first language to a representation in the second language and then back to the first language.”


Examiner replies that Colton do teach this limitation. Colton teaches the amended limitations.  determining, based on the received second input file and by the recommendation computing system, one or more patterns of relationships between the representations of the instructions in the second input file (Col. 15 Lines 50-65 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships);
determining, based on a determination of one or more patterns of relationships between the representations of the instructions in the second input file, whether one or more known patterns of the collection of known patterns match the determined one or more patterns of relationships (Col. 15 Lines 50-57 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships.  The mapping is used to map a first element of the source to a second data element that was created to mimic an analogous data element);



Information Disclosure Statement
2.	The Information Disclosure Statement filed on May 11, 2022 were reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 12 recites a system and 20 recites a one or more non-transitory media storing. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
With respect to independent claims, 1, 12 and 20, specifically claim 1, 12 and 20 recites "determining, based on the received second input file and by the recommendation computing system, one or more patterns of relationships between the representations of the instructions in the second input file”
“determining, based on a determination of one or more patterns of relationships between the representations of the instructions in the second input file, whether one or more known patterns of the collection of known patterns match the determined one or more patterns of relationships”. These limitations could be reasonably and practically performed by the human mind, for instance a person can make mental identification of known relationships between information on a received piece of paper, such as matching State capitals that are written in English to States that are written in Spanish. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally matching known relationships on a piece of paper.
Accordingly, the claim recites an abstract idea.
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 12 and 20 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a set of rules, at least one rule comprising: an identification of two or more input language components of a first language, wherein the language components comprise one or more of statements; an identification of an input order between the two or more input language components; an identification of input values used by the two or more input language components; one or more output language components; and one or more output values; translating, based on the set of rules, a first input file in the first language into a second input file in the second language, wherein translating the first input file comprises replacing input language components in the first language with corresponding input language components in the second language; exposing, as a service, a process that analyzes the second input file”, “receiving, via an application programming interface, a call in the second language with a payload of the second input file; retrieving a collection of known patterns and associated recommended replacement patterns, wherein the known patterns comprise identification of components, wherein the known patterns further comprise organizational structures of the components; analyzing, based on the call, the received second input file against the collection of known patterns; generating a first output file in the second language, wherein the first output file contains identified portions of the received second input file corresponding to at least one known pattern of components, associated recommended replacement patterns as suggested output language components, and the one or more output values; returning the first output file; and translating into the first language, based on the set of rules, the first output file in the second language into a second output file with the one or more associated recommended replacement patterns, and the one or more output values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first language is structured query language (SQL) and wherein the second language is JavaScript” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein returning the first output file includes at least one of: returning, via the application programming interface, an identification of the first output file for subsequent downloading, or sending, via the application programming interface, the first output file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of rules comprises rules for optimizing files in the first language” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of rules comprises organization-specific rules regarding data substitutions to be added to the first input file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a new rule; deactivating the service; adding the new rule to the set of rules to generate a new set of rules; and activating a new service including the new set of rules” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the processing the first input file based on the set of rules further comprises: processing the first input file as a text file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 8 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving the first input file, wherein the first input file comprising instructions to generate content, based on content of a first table, as one or more columns of a second table; parsing the first input file to identify an organizational structure of a plurality of statements each configured to operate on the content of the first table; retrieving the set of rules, the set of rules comprising a collection of second known patterns in the first language and second replacement patterns in the second language, wherein the second known patterns include identification of statements and orders of the statements; identifying, in the first input file, one or more patterns of the statements in the organizational structure that correspond to at least one of the second known patterns; and generating, based on the identification, the second input file with the second replacement patterns and the one or more output values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 9 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 9 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the second input file is a JSON file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 10 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 10 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “obtaining a first schema associated with the first table; and obtaining a second schema associated with the second table, wherein identifying, in the first input file, one or more patterns of the statements in the organizational structure that correspond to at least one of the known patterns further comprises: identifying, based on the first input file, the first schema, and the second schema, the one or more patterns of the statements in the organizational structure that correspond to at least one of the known patterns” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the identifying, based on the first input file, the first schema, and the second schema, the one or more patterns further comprises: classifying a type of relationship between a first column of the first table and a second column of the second table as one of a one-to-one relationship, a one-to-many relationship, or a many-to-many relationship, wherein the second column is a column of the one or more columns of the second table” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of known patterns and suggested replacement patterns comprise optimizations for SQL patterns” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 14 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of rules further comprise organization-specific rules regarding data substitutions to be added to the first input file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 15 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 15 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the one or more processors are further configured to: receive a new rule; deactivate the service; add the new rule to the set of rules to generate a new set of rules; and activate a new service including the new set of rules” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 16 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the one or more processors are further configured to: process the first input file as a text file” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 

101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receive the first input file, wherein the first input file comprising instructions to generate content, based on content from a first table, as one or more columns of a second table; parse the first input file to identify an organizational structure of a plurality of statements each configured to operate on the content of the first table; retrieve the set of rules, the set of rules comprising a collection of second known patterns in SQL and second replacement patterns in JSON, wherein the second known patterns include identification of statements and orders of the statements; identify, in the first input file, one or more patterns of the statements in the organizational structure that correspond to at least one of the second known patterns; and generate, based on the identification, the second input file with the second replacement patterns and the one or more output values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the one or more processors are further configured to: obtain a first schema associated with the first table; obtain a second schema associated with the second table; and identify, based on the first input file, the first schema, and the second schema, the one or more patterns of the statements in the organizational structure that correspond to at least one of the known patterns” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for converting a format of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying rules, a source language, use a set of rules to convert the language, mapping the source language to the output language for conversion.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 19 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identifying a rules, source language and the source language components, use a set of rules to convert the source language to target language, by identifying the known patters of identifying replacement patterns and mapping the source language to the output language for conversion, these limitations are mental processes.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 19 recites the additional elements of a processor, memory, “…application programming interface” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the one or more processors are further configured to: classify a type of relationship between a first column of the first table and a second column of the second table as one of a one-to-one relationship, a one-to-many relationship, or a many-to- many relationship, wherein the second column is a column of the one or more columns of the second table” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional.  And, the data gathering of rules and languages to be convert into another languages are well-understood, routine and conventional. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 







Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10, 11, 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. U.S. Patent No. 7,707,547 (herein as ‘Colton’) and further in view of Araya et al. U.S. Patent No. 10, 019, 259 (herein as ‘Araya’) and Payzer et al. U.S. Patent Application Publication No. 2019/0118098 (herein as ‘Payzer’).

As to claim 1 Colton teaches a computer-implemented method for generating recommended replacements for a set of instructions, in a first language, based on known replacement patterns associated with instructions in a second language, the computer-implemented method comprising: 
Colton does not teach but Araya teaches receiving  by an authoring computing system configured to generate a first input file of instructions, in a first language, for modifying content of a database a set of rules, at least one rule comprising: an identification of two or more input instructions of the first language (Col. 13 Lines 20-25 Araya discloses receiving a set of transformational rules related to a particular template.  Col. 6 Lines 17-20 Araya discloses the original application components are identified and ported to the destination using the transformational rules); 
wherein the instructions comprise one or more of statements (Col. 6 Lines 10-12 Araya discloses the transformation rules include code separation which identifies how the source components are going to be mapped to target components. The mapping source components to target components are seen as the one or more statements);
Colton and Araya are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the transformation rules of Araya, to allow transactions to be transformed into a specified format. The suggestion/motivation to combine is that it would be obvious to try in order to allow many applications to interface with one another (Col.1 Lines 50-65, Col. 2 Lines 1-5 Araya).
Colton teaches an identification of an input order between the two or more input instructions (Col. 28 Lines 25-27 Colton discloses the byte code having an order of the data elements);
an identification of input values used by the two or more input instructions (Col. 15 Lines 17-19 Colton discloses the first byte code having a data elements that are taken as input by the mapping libraries);
two or more output instructions in the second language representing the two or more input instructions in the first language and one or more output values (Col. 15 Lines 20-23 Colton discloses mapping input data elements of a first type to data elements of a second type);
translating, based on the set of rules, the first input file in the first language into a second input file in the second language, wherein translating the first input file comprises replacing input instructions in the first language with representations of the input instructions in the second language exposing, by a recommendation computing system and as a service, a process that analyzes the second input file; receiving, by the recommendation computing system and via an application programming interface, a call in the second language with a payload of the second input file (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second language as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries);
Colton does not teach but Payzer teaches wherein the application programming interface accepts files in the second language but not in the first language (Par. 0049 Payzer discloses different programming languages for encoding data.   Par. 0083 Payzer discloses the code fragment contains only JSON code.  Containing only JSON code is seen as containing one language but not the other language);
Colton and Payzer are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the different code format of Payzer, to allow efficient data format for optimized configurations. The suggestion/motivation to combine is that it would be obvious to try in order to allow optimization of data latency of other software/hardware capabilities (Par. 0049 Payzer).
Colton teaches retrieving by the recommendation computing system, a collection of known patterns in the second language and associated recommended replacement patterns in the second language, wherein the known patterns comprise identification of instructions, wherein the known patterns further comprise organizational structures comprising relationships between individual instructions (Col. 15 Lines 28-35 Colton discloses using the mapping libraries to matching data elements of a first type to data elements of a second type.  The collection of known patterns are seen as the match of the second type of data elements.
determining, based on the received second input file and by the recommendation computing system, one or more patterns of relationships between the representations of the instructions in the second input file (Col. 15 Lines 50-65 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships);
determining, based on a determination of one or more patterns of relationships between the representations of the instructions in the second input file, whether one or more known patterns of the collection of known patterns match the determined one or more patterns of relationships (Col. 15 Lines 50-57 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships.  The mapping is used to map a first element of the source to a second data element that was created to mimic an analogous data element);
generating a first output file in the second language, wherein the first output file contains identified portions of the received second input file corresponding to at least one known pattern of instructions , associated recommended replacement patterns as suggested output instructions, and the one or more output values (Col. 16 Lines 39-55 Colton discloses generating bridging byte code and inserting the byte code into the locations (second input file) where the first data element do not map to second data elements. This modified second byte code is seen as the first output file);
sending, by the recommendation computing system and to the authoring computing system, the first output file; and translating by the authoring computing system and based on the set of rules, the first output file in the second language into a second output file in the first language wherein the second output file includes, for at least one of the one or more associated recommended replacement patterns, two or more alternative replacement patterns (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries);
receiving, by the authoring computing system, a user selection of one of the two or more alternative replacement patterns; and replacing the content of the second output file with the selected replacement pattern and corresponding output values (Col. 31 Lines 50-58 Colton discloses the user initiating the conversion process of converting code into a second code type. Col. 35 Lines 13-25 Colton discloses the user selecting specifically chosen features to include as a plug in by converting particular first byte code into a second specifically chosen byte code language. The user selecting  target and source byte code is seen as replacing the content of the second output file with the selected pattern and output).

As to claim 2 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Araya teaches wherein the first language is structured query language (SQL) and wherein the second language is JavaScript (Col. 3 Lines 55-60 Araya discloses the languages can be structured query language (SQL) and Java Script).

As to claim 3 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Araya teaches wherein returning the first output file includes at least one of: the sending, via the application programming interface, an identification of the first output file for subsequent downloading, or sending, via the application programming interface, the first output file (Col. 16 Lines 39-55 Colton discloses generating bridging byte code and inserting the byte code into the locations (second input file) where the first data element do not map to second data elements. This modified second byte code is seen as the first output file).

As to claim 4 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Araya teaches wherein the set of rules comprises rules for optimizing files in the first language (Col. 6 Lines 23-27 Araya discloses during translation of an original application to a target application the components may be wrapped with code to optimize execution).


As to claim 5 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Colton teaches wherein the set of rules comprises organization-specific rules regarding data substitutions to be added to the first input file (Col. 11 lines 35-37 Colton discloses first table structures are mapped to table structures in the second byte code. The mapping is seen as rules regarding substitution to be added).

As to claim 6 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Colton teaches further comprising: receiving a new rule; deactivating the service; adding the new rule to the set of rules to generate a new set of rules; and activating a new service including the new set of rules (Col. 15 Lines 56-65 Colton discloses the byte code did not convert to a second data element, therefore a solution is needed. Col. 16 Lines 20-25 and 42-47 Colton discloses one solution to creating a match between the element and the second element is bridging the byte code into the second byte code. The bridged byte code is seen as the new rule. The deactivated service is the mapping of first language to second language with a 1:1 ratio).


As to claim 7 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Colton teaches wherein the processing the first input file based on the set of rules further comprises: translating the first input file as a text file (Col. 8 Lines 7-11 Colton discloses the code to be converted is in a markup language file.  The markup language file is a text file).

As to claim 8 Colton in combination with Araya and Payzer teaches each and every limitation of claim 1. 
In addition Colton teaches wherein the translating the first input file based on the set of rules further comprises:
receiving the first input file, wherein the first input file comprising instructions to generate content, based on content of a first table, as one or more columns of a second table (Col. 11 Lines 33-37 Colton discloses the one or more table structures are tables in the first byte code mapped to one or more table structures in the second byte code); 
parsing the first input file to identify an organizational structure of a plurality of statements each configured to operate on the content of the first table (Col. 13 Lines 7-13 Colton discloses the parser parses the first byte code files into an intermediate data structure that maintains data in an organized structure);
retrieving the set of rules, the set of rules comprising a collection of second known patterns in the first language and second replacement patterns in the second language, wherein the second known patterns include identification of statements and orders of the statements (Col. 15 Lines 15-20 Colton discloses the mapping libraries take as input data elements of a first type and map to data elements of a second type. The mappings are seen as known patterns in the first language, the mappings as output is seen as replacement patterns);
identifying, in the first input file, one or more patterns of the statements in the organizational structure that correspond to at least one of the second known patterns; and generating, based on the identification, the second input file with the second replacement patterns and the one or more output values (Col. 15 Lines 20-24 Colton discloses returning as information indicating the data elements of a second type).


As to claim 10 Colton in combination with Araya and Payzer teaches each and every limitation of claim 8.
In addition Colton teaches further comprising: 
obtaining a first schema associated with the first table (Col. 15 Lines 30-37 Colton teaches the reference data structures of the first data element type);
and obtaining a second schema associated with the second table (Col. 15 Lines 30-40 Colton teaches the reference data structures of the second data element type);
wherein identifying, in the first input file, one or more patterns of the statements in the organizational structure that correspond to at least one of the known patterns further comprises: identifying, based on the first input file, the first schema, and the second schema, the one or more patterns of the statements in the organizational structure that correspond to at least one of the known patterns (Col. 15 Lines 30-37 Colton teaches the reference data structures of the first data element type being mapped to data structures of the second data elements).


As to claim 11 Colton in combination with Araya and Payzer teaches each and every limitation of claim 8.
In addition Colton teaches wherein the identifying, based on the first input file, the first schema, and the second schema, the one or more patterns further comprises: classifying a type of relationship between a first column of the first table and a second column of the second table as one of a one-to-one relationship, a one-to-many relationship, or a many-to-many relationship, wherein the second column is a column of the one or more columns of the second table (Col. 15 Lines 45-50 Colton teaches mapping the source byte code to the target byte code in a 1:1 mapping ratio).

As to claim 13 Colton in combination with Araya and Payzer teaches each and every limitation of claim 12. 
In addition Araya teaches wherein the set of known patterns and suggested replacement patterns comprise optimizations for SQL patterns (Col. 3 Lines 55-60 Araya discloses the languages can be structured query language (SQL) and Java Script).

As to claim 14 Colton in combination with Araya and Payzer teaches each and every limitation of claim 12.
In addition Colton teaches wherein the set of rules further comprise organization-specific rules regarding data substitutions to be added to the first input file (Col. 11 lines 35-37 Colton discloses first table structures are mapped to table structures in the second byte code. The mapping is seen as rules regarding substitution to be added).


As to claim 15 Colton in combination with Araya and Payzer teaches each and every limitation of claim 12.
In addition Colton teaches wherein the one or more processors are further configured to: receive a new rule; deactivate the service; add the new rule to the set of rules to generate a new set of rules; and activate a new service including the new set of rules (Col. 15 Lines 56-65 Colton discloses the byte code did not convert to a second data element, therefore a solution is needed. Col. 16 Lines 20-25 and 42-47 Colton discloses one solution to creating a match between the element and the second element is bridging the byte code into the second byte code. The bridged byte code is seen as the new rule. The deactivated service is the mapping of first language to second language with a 1:1 ratio).


As to claim 16 Colton in combination with Araya and Payzer teaches each and every limitation of claim 12. 
In addition Colton teaches wherein the one or more processors are further configured to: process the first input file as a text file (Col. 8 Lines 7-11 Colton discloses the code to be converted is in a markup language file.  The markup language file is a text file).





6.	Claims 9, 12, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. U.S. Patent No. 7,707,547 (herein as ‘Colton’) in combination with Araya et al. U.S. Patent No. 10, 019, 259 (herein as ‘Araya’), Payzer et al. U.S. Patent Application Publication No. 2019/0118098 (herein as ‘Payzer’) and further in view of Sayre et al. U.S. Patent No. 11, 042, 699 (herein as ‘Sayre’).


As to claim 9 Colton in combination with Araya and Payzer teaches each and every limitation of claim 8.
Colton in combination with Araya does not teach but Sayre teaches wherein the second input file is a JSON file (Col. 52 Lines 27-37 Sayre discloses the data source is the JSON object). 
Colton and Sayre are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the transformation rules of Sayre, to allow transactions to be transformed into a specified format. The suggestion/motivation to combine is that it would be obvious to try in order to allow many applications to interface with one another (Col. 2 Lines 1-25 Sayre).


As to claim 12 Colton teaches a system comprising: a source database comprising a first input file wherein the first input file comprises a first table (Col. 11 Lines 34-40 Colton discloses a first byte code that is associated with a table structure);
a storage storing instructions in a structured query language (SQL) to generate, (Col. 4 Lines 55-60 Araya discloses that SQL is used for database access);
Colton and Araya are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the transformation rules of Araya, to allow transactions to be transformed into a specified format. The suggestion/motivation to combine is that it would be obvious to try in order to allow many applications to interface with one another (Col.1 Lines 50-65, Col. 2 Lines 1-5 Araya).
Colton teaches based on the first table, a second table (Col. 11 Lines 34-40 Colton discloses a first byte code that is associated with a table structure and second byte code associated with a second table structure); a server comprising one or more processors and memory storing instruction that, when executed by the one or more processors (Col. 8 Lines 30-35 Colton discloses the processors); cause the system to: 
receive a set of rules, at least one rule comprising: an identification of two or more input instructions of SQL instructions (Col. 13 Lines 20-25 Araya discloses receiving a set of transformational rules related to a particular template.  Col. 6 Lines 17-20 Araya discloses the original application components are identified and ported to the destination using the transformational rules);
wherein the instructions comprise statements (Col. 6 Lines 10-12 Araya discloses the transformation rules include code separation which identifies how the source components are going to be mapped to target components. The mapping source components to target components are seen as the one or more statements);
Colton and Araya are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the transformation rules of Araya, to allow transactions to be transformed into a specified format. The suggestion/motivation to combine is that it would be obvious to try in order to allow many applications to interface with one another (Col.1 Lines 50-65, Col. 2 Lines 1-5 Araya).
Colton teaches an identification of an input order between the two or more SQL instructions (Col. 28 Lines 25-27 Colton discloses the byte code having an order of the data elements);
Colton in combination with Araya does not teach but Sayre teaches an identification of input values used by the two or more SQL instructions; two or more JSON representations of the SQL instructions (Col. 52 Lines 27-37 Sayre discloses the data source is the JSON object). 
Colton and Sayre are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the transformation rules of Sayre, to allow transactions to be transformed into a specified format. The suggestion/motivation to combine is that it would be obvious to try in order to allow many applications to interface with one another (Col. 2 Lines 1-25 Sayre).
and one or more output values corresponding to the input values (Col. 15 Lines 20-23 Colton discloses mapping input data elements of a first type to data elements of a second type);
translate, based on the set of rules, the first input file in SQL into a second input file in JSON, wherein translating the first input file comprises replacing input instructions in SQL with corresponding input JSON representations of the SQL instructions  expose, as a service, via an application programming interface a process that analyzes the second input file (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second language as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries);
Payzer teaches wherein the application programming interface accepts files in JSON but not in SQL (Par. 0049 Payzer discloses different programming languages for encoding data.   Par. 0083 Payzer discloses the code fragment contains only JSON code.  Containing only JSON code is seen as containing one language but not the other language);
Colton teaches receive, via an application programming interface, a call in JavaScript with a payload of the second input file (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second language as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries);
determine, based on the call, the received second input file using known patterns; one or more patterns of relationships between the representations of the instructions in the second input file (Col. 15 Lines 50-65 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships);
determine, based on a determination of one or more patterns of relationships between the representations of the instructions in the second input file, whether one or more known patterns of the collection of known patterns match the determined one or more patterns of relationship, (Col. 15 Lines 50-57 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships.  The mapping is used to map a first element of the source to a second data element that was created to mimic an analogous data element);
Payzer teaches wherein the known pattern comprise relationships between two or more JSON representations of the SQL instructions (Par. 0049 Payzer discloses different programming languages for encoding data.   Par. 0083 Payzer discloses the code fragment contains only JSON code.  The different JSON code fragments are seen as the JSON representations. Containing only JSON code is seen as containing one language but not the other language);
Colton teaches generate a first output file in JSON, wherein the first output file contains identified portions of the received second input file corresponding to the known patterns, one or more suggested replacement patterns, and the output values; and send the first output file (Col. 16 Lines 39-55 Colton discloses generating bridging byte code and inserting the byte code into the locations (second input file) where the first data element do not map to second data elements. This modified second byte code is seen as the first output file);
wherein the one or more suggested recommended replacement patterns include two or more alternatives for potential modification of the two or more SQL instructions and associated values (Col. 31 Lines 50-58 Colton discloses the user initiating the conversion process of converting code into a second code type. Col. 35 Lines 13-25 Colton discloses the user selecting specifically chosen features to include as a plug in by converting particular first byte code into a second specifically chosen byte code language).


As to claim 17 Colton in combination with Araya, Payzer and Sayre teaches each and every limitation of claim 12. 
In addition Colton teaches wherein the one or more processors are further configured to: 
receive the first input file, wherein the first input file comprising instructions to generate content, based on content from a first table, as one or more columns of a second table (Col. 11 Lines 33-37 Colton discloses the one or more table structures are tables in the first byte code mapped to one or more table structures in the second byte code);  
parse the first input file to identify an organizational structure of a plurality of statements each configured to operate on the content of the first table (Col. 13 Lines 7-13 Colton discloses the parser parses the first byte code files into an intermediate data structure that maintains data in an organized structure);
retrieve the set of rules, the set of rules comprising a collection of second known patterns in SQL and second replacement patterns in JSON, wherein the second known patterns include identification of statements and orders of the statements (Col. 15 Lines 15-20 Colton discloses the mapping libraries take as input data elements of a first type and map to data elements of a second type. The mappings are seen as known patterns in the first language, the mappings as output is seen as replacement patterns); 
identify, in the first input file, one or more patterns of the statements in the organizational structure that correspond to at least one of the second known patterns; and generate, based on the identification, the second input file with the second replacement patterns and the one or more output values (Col. 15 Lines 20-24 Colton discloses returning as information indicating the data elements of a second type).

As to claim 18 Colton in combination with Araya, Payzer and Sayre teaches each and every limitation of claim 8.
In addition Colton teaches wherein the one or more processors are further configured to: obtain a first schema associated with the first table (Col. 15 Lines 30-37 Colton teaches the reference data structures of the first data element type);
obtain a second schema associated with the second table (Col. 15 Lines 30-40 Colton teaches the reference data structures of the second data element type);
and identify, based on the first input file, the first schema, and the second schema, the one or more patterns of the statements in the organizational structure that correspond to at least one of the known patterns (Col. 15 Lines 30-37 Colton teaches the reference data structures of the first data element type being mapped to data structures of the second data elements).


As to claim 19 Colton in combination with Araya, Payzer and Sayre teaches each and every limitation of claim 18.
In addition Colton teaches wherein the one or more processors are further configured to: classify a type of relationship between a first column of the first table and a second column of the second table as one of a one-to-one relationship, a one-to-many relationship, or a many-to- many relationship, wherein the second column is a column of the one or more columns of the second table (Col. 15 Lines 45-50 Colton teaches mapping the source byte code to the target byte code in a 1:1 mapping ratio).


	As to claim 20 Colton teaches one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps for generating recommended replacements for a set instructions, in a first language, based on known replacements patterns associated with instructions in  a second language, the steps comprising: 
Colton does not teach but Araya teaches receiving, by an authoring computing system configured to generate a first input file of instructions, in a first language, for modifying content of a database a set of rules, at least one rule comprising: an identification of two or more input language components of a first language (Col. 13 Lines 20-25 Araya discloses receiving a set of transformational rules related to a particular template.  Col. 6 Lines 17-20 Araya discloses the original application components are identified and ported to the destination using the transformational rules);  
wherein the instructions comprise one or more of statements (Col. 6 Lines 10-12 Araya discloses the transformation rules include code separation which identifies how the source components are going to be mapped to target components. The mapping source components to target components are seen as the one or more statements);
Colton and Araya are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the code transformation of Colton to include the transformation rules of Araya, to allow transactions to be transformed into a specified format. The suggestion/motivation to combine is that it would be obvious to try in order to allow many applications to interface with one another (Col.1 Lines 50-65, Col. 2 Lines 1-5 Araya).
Colton teaches an identification of an input order between the two or more input instructions  (Col. 28 Lines 25-27 Colton discloses the byte code having an order of the data elements);
an identification of input values used by the two or more input instructions (Col. 15 Lines 17-19 Colton discloses the first byte code having a data elements that are taken as input by the mapping libraries); 
two or more output instructions in the second language representing the two or more input instructions in the first language; and one or more output values; translating, based on the set of rules, the first input file in the first language into a second input file in the second language, wherein translating the first input file comprises replacing input instructions in the first language representations of the input instructions in the second language exposing, as a service, a process that analyzes the second input file (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second language as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries); 
receiving, via an application programming interface, a call in the second language with a payload of the second input file, retrieving in the second language, a collection of known patterns and associated recommended replacement patterns, wherein the known patterns comprise identification of components, wherein the known patterns further comprise organizational structures comprising relationships between the components (Col. 15 Lines 28-35 Colton discloses using the mapping libraries to matching data elements of a first type to data elements of a second type.  The collection of known patterns are seen as the match of the second type of data elements); 
determining, based on the received second input file and by the recommendation computing system, one or more patterns of relationships between the representations of the instructions in the second input file (Col. 15 Lines 50-57 Colton discloses determining the source and target language differ substantially in data elements, and therefore a mapping is created based upon the source and target data.  The mapping created is seen as the one or more patterns of relationships.  The mapping is used to map a first element of the source to a second data element that was created to mimic an analogous data element);
generating a first output file in the second language, wherein the first output file contains identified portions of the received second input file corresponding to at least one known pattern of instructions, associated recommended replacement patterns as suggested output instructions , and the one or more output values (Col. 16 Lines 39-55 Colton discloses generating bridging byte code and inserting the byte code into the locations (second input file) where the first data element do not map to second data elements. This modified second byte code is seen as the first output file); 
sending the first output file; wherein the one or more associated recommended replacement patterns include two or more alternatives for potential modification of the one or more output values (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries);
receiving a new rule; deactivating the service; adding the new rule to the set of rules to generate a new set of rules; and activating a new service including the new set of rules, wherein the set of rules comprise rules for optimizing files in SQL, and wherein the set of rules comprise organization-specific rules regarding data substitutions to be added to the first input file (Col. 15 Lines 35-40 Colton discloses the system using a lookup tables to index input values of data elements of a first type to return stored values of data elements of a second type. The returned data elements of a second type are seen as the second input file.  The process of analyzing the second input file is seen as using the lookup table to identify which second type of data elements to select from the libraries).


Conclusion
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   August 22, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159